Citation Nr: 1634398	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-35 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the appellant may be recognized as the dependent child of the Veteran for VA benefits purposes, to include entitlement to dependency and indemnity compensation (DIC), death pension, and accrued benefits, and if so, whether those benefits are warranted.  


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.  He died in November 1995; the appellant is claiming to be his dependent child. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In a VA Form 9 submitted in December 2012, the appellant indicated she wanted to be scheduled for a videoconference hearing before the Board.  She was scheduled for the requested hearing in July 2016 but failed to appear without explanation.  

A June 27, 2016 letter attempted to provide the appellant written notification of the July 2016 hearing.  However, the Board notes the letter was addressed to the wrong street address.  The record does not indicate the RO subsequently resent the letter to the correct street name.  In sum, there is no evidence showing the appellant was ever properly apprised of her hearing.  Under such circumstances, the Board finds proper notice must be provided.  As the RO schedules videoconference hearings, a remand of this case is warranted to schedule the desired hearing.





Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the appellant for a videoconference hearing in accordance with the docket number of her appeal.  The RO must properly notify the appellant of her hearing at her correct mailing address in accordance with 38 C.F.R. § 20.702(b), and such notice must be associated with the record.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



